Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 35, 42-49 and 59-61 are pending in the instant application.

Terminal disclaimer
The terminal disclaimer filed on 02/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patents 10,450,296 have  been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
In view of the applicants arguments and claim amendments filed on 02/09/2021 and the following examiners statement of reasons for allowance, claims  35, 42-49 and 59-61 are found to be allowable.
Following a diligent search it was determined that the prior art neither teaches nor provides adequate motivation to arrive at the instantly claimed  method of treating a myeloproliferative disorder comprising administering to a patient in need thereof a therapeutically effective amount of a compounds as recited in the amended claim set dated 02/09/2021. A search of the prior art  failed to uncover a reference  that teaches  method of treating myeloproliferative diseases  comprising administering to a patient in 

Conclusion
Claims 35, 42-49 and 59-61 (renumbered as claims 1-12) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren  can be reached on (571) 272-2241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAVITHA M RAO/           Primary Examiner, Art Unit 1629